DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-21 and 23-30 are objected to because of the following informalities:  the amendments are in a font that is too light, making reading and duplicating the claims difficult (see MPEP 714.07, requiring dark ink). While examination can proceed, Applicant is advised to use an appropriately dark and legible font for future correspondence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 18-21, 23-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (2011/0004307).
Ahn et al. disclose the claimed invention including deploying an inflatable implant (e.g., 2000; Fig. 11) comprising a hollow body (2300) inflated to form an intervertebral support structure configured to fill an intervertebral space between anterior portions of adjacent vertebral bodies. The implant comprises: a convex anterior side wall having a first shape; a posterior side wall having a second concave shape; a superior bearing surface (2500) and an inferior bearing surface (2600), each bearing surface extending transversely between the anterior wall and the posterior wall; and a lateral end wall and a medial end wall (i.e., the curved side portions between the convex and concave walls). The implant may comprise anterior and posterior walls with a substantially flat shape (cf., e.g., para. 0039 and Fig. 4). A tunnel (2400) is formed through the intervertebral support structure between the anterior wall and the posterior wall, and between the superior bearing surface and the inferior bearing surface. The hollow body is inflated with a curable material that hardens (see, e.g., para. 0022). An implant holding device (i.e., an insertion tool, which must be at least minimally coupled to the implant to be operable) is disclosed (see, e.g., para. 0058). The hollow body comprises a porous material with a textured outer surface (i.e. woven or mesh material; see, e.g., para. 0062). The intervertebral support structure forms a fusion cage (see, e.g., para. 0002). The curved implant is shaped to allow a posterior approach while conforming to the shape of the anterior side of a vertebral body (see, e.g., para. 0051). In addition, it is noted that Ahn et al. also disclose filling the intervertebral space with a fusion material that facilitates bone growth between the adjacent vertebral bodies (see, e.g., para. 0051).
It is noted that the tunnel is integrally formed at least because the filling port tunnel 2400 is necessarily sealed to the implant (integrally formed therewith) in order for the contents to not leak out prior to hardening. In addition, the tunnel possesses at least some degree of tensile strength to resist inflation in one or more directions and to control a shape of the support structure, otherwise the implant contents would simply herniate out from this location. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2011/0004307) in view of Hestad et al. (2009/0112323).
Ahn et al. disclose the claimed invention, as set forth above, except for explicitly reciting the implant being rolled, folded, or collapsed when being inserted into the intervertebral space. 
Hestad et al. teach that an inflatable implant may be folded and rolled (i.e., collapsed) to facilitate minimally invasive delivery to the intervertebral space and improve patient recovery time (see, e.g., paras. 0005, 0006, 0040 and 0041; and Figs. 7-9). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Ahn et al. to be folded and rolled (i.e., collapsed), in view of Hestad et al., in order to facilitate minimally invasive surgery and improve patient recovery time.

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been considered but they are not fully persuasive.
It is first noted that any agreement reached during the interview was tentative, being subject to further search and consideration. 
Regarding claim 1, agreement was reached as neither the applied art nor the known references of record teach or render obvious disposing both the inflatable implant and inflatable distractor serially in a lumen of an access device before insertion. 
Regarding claim 18, agreement was not reached. Examiner recommended adding further language beyond what was added in the amendment. The language Applicant refers to in claim 24, is not set forth in independent claim 18, and is not necessarily directed to the same concept discussed in the interview. It is noted that the limitation of claim 24 admits of an interpretation under which the tunnel simply needs to be positioned through the implant wall between the superior and inferior bearing surface, as it is in Ahn et al. (Fig. 11). This is in contrast to a tunnel opening to two opposing faces at the external surface of the implant, or the like. 
It is noted that Ahn et al. teach an inflatable hollow body including a tunnel integrally formed therethrough (i.e., either the filling port tunnel 2400 that is necessarily integrally sealed to the implant, or the tunnel wall region of the inflatable device in which the filling port is situated (see dashed portion of 2400 in Fig. 11). In addition, either of these identified structures inherently defines at least some degree of tensile strength to resist inflation in a given direction and to control a shape of the support structure, otherwise the implant contents would simply herniate out from this location. Further amendment to claim 18 is therefore necessary. 
Applicant’s correction of claims 10 and 17 to overcome the outstanding rejection under 35 USC 112 is acknowledged.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773